Order entered January 14, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00868-CR

                             JUAN GABRIEL SOSA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F16-12055-L

                                           ORDER
       The record was due November 12, 2019. When it was not filed, we notified court

reporter Debi Harris by postcard dated November 20, 2019 and directed her to file the reporter’s

record by December 20, 2019. On December 31, 2019, Ms. Harris filed a request for extension

of time until January 10, 2020. In her request, Ms. Harris notes she was the “main reporter” but

that “[t]wo other reporters also took testimony.” The reporter who took voir dire has not

completed her portion of the record which has resulted in the request for additional time. Ms.

Harris did not inform the Court of the names of the other two court reporters and our attempts to

contact Ms. Harris by phone have been unsuccessful.
        We GRANT the request to the extent we ORDER the complete reporter’s record filed by

January 21, 2020. We caution Ms. Harris that the failure to file the reporter’s record by that date

may result in the Court taking whatever action it deems appropriate to ensure this appeal

proceeds in a more timely fashion, which may include ordering she not sit until the complete

reporter’s record is filed.


                                                     /s/    BILL PEDERSEN, III
                                                            JUSTICE